Citation Nr: 1114507	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  03-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of an injury to the right hand, with fracture of the fifth metacarpal, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for compensable rating for residuals of a fracture of the right fifth metacarpal.  When this claim was originally before the Board in September 2004, it was remanded for additional development of the record.  Based on the receipt of additional evidence, in May 2006, the Appeals Management Center (AMC) recharacterized the service-connected disability as residuals of an injury to the right hand with fracture of the fifth metacarpal, and assigned a 10 percent evaluation.  By decision dated October 2006, the Board denied the claim for further increase.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated March 2008, vacated the Board's determination.  In a January 2009 decision, the Board again remanded the claim.  A May 2010 decision of the Board denied the Veteran's claim for an increased rating.  By Order dated November 2010, the Court granted the Appellee's Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for his right hand disability.  In the Appellee's Motion for Remand, it was indicated that the VA was to address the weakness of the Veteran's right hand, as manifested by reduced grip strength.  The Board observes service connection has not been established for a right wrist disability, and the record contains insufficient evidence as to whether the loss of grip strength is due to the service-connected disability.  

The Court has also held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the most recent VA examination was conducted in November 2004, and it appears the Veteran alleges his condition has increased in severity since that time.  Under 38 C.F.R. § 3.326(a) (2010), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his right hand disability since 2006.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA orthopedic examination to determine the nature and severity of the Veteran's right hand disability.  The examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should state whether any diminished grip strength is related to the service-connected disability.  If there are symptoms that are attributed to other than the service connected right hand disability, those should be outlined separately.  If all symptoms are more likely than not due to the service connected disorder, that, too, should be set out.  The rationale for any opinion should be set forth.

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  The Board intimates no opinion as to the ultimate outcome in this case, by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


